DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suto et al., (US 20120264025) in view of Yoshida et al., (US 20020102464) and further in view of Hagiwara et al., (WO 2010052542). 
Regarding claims 1 and 4-7, Suto discloses a lithium secondary battery comprising a positive electrode, a negative electrode, a first aqueous liquid electrolyte layer and a second aqueous electrolyte layer. The first aqueous liquid electrolyte layer and the positive electrode are present on a first surface on the anion conductor, the second aqueous liquid electrolyte layer and the negative electrode are present on a second surface of the anion conductor [0017]/ [0072].  See figure 1,  the first aqueous electrolyte 2 and the positive electrode 3 are present on top of one another on a first surface on the anion conductor 1, and the second aqueous liquid electrolyte layer 4 and the negative electrode 5 are present on top of one another on a second surface of anion conductor 1 [0039]. As the aqueous liquid electrolyte a mixture of water and an inorganic lithium salt is used ([0103], [0105]).  (CLAIM 5) 
Suto further discloses a first solid electrolyte is present between the second aqueous electrolyte and negative electrode, the solid electrolyte can be a gel electrolyte [0046]/ [0050].   See figure, 3 solid electrolyte 7  which can be a gel electrolyte is between the second aqueous liquid electrolyte layer 4 and the negative electrode 5 [0046], which reads on the limitation at least part of at least one of the negative electrode and the positive electrode overlapping at least a part of the hydrogel electrolyte. (claim 6)
Suto does not disclose a hydrogel electrolyte comprising a gel having a chemically cross-linked structure and the hydrogel electrolyte comprises a chemical gel having a structure in which a water soluble polysaccharide is cross-linked by an epoxy compound or an isocyanate compound. Suto does not disclose the hydrogel electrolyte comprises a first hydrogel electrolyte, at least part of the first hydrogel electrolyte overlapping the negative electrode and the hydrogel electrolyte contains a second hydrogel electrolyte overlapping the positive electrode. 
Yoshida, in analogous art, discloses a polymer gel electrolyte for secondary cells which is composed of a matrix polymer and an electrolyte solution containing both a plasticizer with at least two carbonate structures on the molecule and an electrolyte salt. The use of such polymer gel electrolyte it is possible to obtain high performance secondary cells which have fire retardance, high ionic conductivity at ambient and low temperatures [0013].  Yoshida further discloses for the polymer gel electrolyte the matrix polymer is a polymeric material having an interpenetrating network structure or a semi-interpenetrating network structure, especially one composed of a hydroxyalkyl polysaccharide in combination with a cross linkable functional group bearing compound [0025].  Yoshida further discloses as the cross linkable functional group bearing compound an epoxy group and/ or an isocyanate group can be used ([0238]-[0240]). Examiner notes that polysaccharide is a water soluble compound.(claim 4)  
It would have been obvious to one having ordinary skill in the art to replace the gel electrolyte of modified Suto with the polymer gel electrolyte of Yoshida in order to increase the battery performance. Therefore, modified Suto discloses a polymer gel electrolyte (hydrogel electrolyte) comprising a gel having a chemically cross-linked structure and the hydrogel electrolyte comprises a chemical gel having a structure in which a water soluble polysaccharide is cross-linked by an epoxy compound or an isocyanate compound. (CLAIMS 1 and 4) 
It would have been obvious to one having ordinary skill in the art to have the  polymer gel electrolyte (hydrogel electrolyte)  of modified Suto comprise a first hydrogel electrolyte where at least part of  the first hydrogel electrolyte is  overlapping the negative electrode in order to increase the battery performance as taught by Yoshida at [0013].  (CLAIM 6) 
It would have been obvious to one having ordinary skill in the art to have the polymer gel electrolyte (hydrogel electrolyte) of modified Suto comprise  a second hydrogel electrolyte overlapping the positive electrode in order to increase the battery performance  as taught by Yoshida at [0013].  (CLAIM 7)
 Suto does not disclose a first electrolyte composition of the first electrolyte being different from a second electrolyte composition of the second electrolyte.  Hagiwara  discloses a lithium  secondary battery including a positive electrode plate comprising a positive electrode active material layer and a negative electrode plate comprising a negative electrode active material layer , an electrolytic solution includes lithium ions, the first electrolytic solution is disposed between the  positive electrode active material layer and the negative electrode active material layer, the second electrolytic solution is disposed in contact wherein the second electrolytic solution fluidly communicates with the first electrolyte solution [0005]. 
Hagiwara further discloses the second electrolytic solution has a lithium ion concentration higher than that of the first electrolytic solution [0005], when  a first electrolytic solution of a predetermined concentration is used as an interlayer electrolytic solution that is disposed between a positive electrode active material layer of a positive electrode plate and a negative electrode active material layer of a negative electrode plate, and a second electrolytic solution with a concentration of lithium ions higher than that of the first electrolytic solution is used the decrease in lithium ion concentration in the interlayer electrolytic solution can be 
It would have been obvious to one having ordinary skill in the art to have the second electrolyte in modified Suto have a higher lithium concentration than the first electrolyte of modified Suto in order to increase the battery resistance as taught by Hagiwara at [0006].  Therefore, modified Suto further discloses a first electrolyte composition of the first electrolyte being different from a second electrolyte composition of the second electrolyte.  (CLAIM 1)
    PNG
    media_image1.png
    301
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    690
    media_image2.png
    Greyscale

Suto et al.,
Regarding claim 2, modified Suto discloses all of the limitations as set forth above in claim 1. Modified Suto does not disclose the hydrogel electrolyte comprises at least a part of at least one of the first electrolyte and the second electrolyte.  It would have been obvious to one having ordinary skill in the art to replace the first electrolyte of modified Suto with the polymer gel electrolyte of Yoshida in order to increase the battery performance as taught by Yoshida at [0013].   (CLAIM 2)
Regarding claim 3, modified Suto discloses all of the limitations as set above in claim 1. Modified Suto further discloses a separator between the positive and negative electrodes for safety, examples of the separator include porous film made of polyethylene, polypropylene or the like, and nonwoven fabric [0109]. Modified Suto does not disclose the separator has an air permeability coefficient of                                 
                                    1
                                     
                                    ×
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            13
                                        
                                    
                                    m
                                
                            2 or less, however the separator is made of polyethylene, polypropylene or the like, and nonwoven fabric which is included in the list of acceptable separators at --the bridging paragraphs of pages 44 and 45 of the instant specification.  Therefore, the separator of modified Suto inherently discloses these limitations because modified Suto uses the same separator as applicant.  The air permeability coefficient of the separator of modified Suto is expected to be the same as the instant invention given that the materials used are the same, absent any evidence to the contrary.   
In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIM 3)
Regarding claim 8, modified Suto discloses all of the limitations as set forth above in claim 1.  Modified Suto further discloses the negative electrode of the battery comprises a negative electrode active material layer which comprises a negative electrode active material ([0096]/ [0097]).  The negative active material is able to release metal ions upon discharge, including alkali metals such as lithium, examples of lithium containing negative electrode active materials include lithium titanium oxide [0098].  Modified Suto does not disclose the negative electrode active material comprising a compound having a lithium ion insertion/extraction potential of 1V (vs. Li/Li+) to 3V (vs. Li/Li+) with respect to a potential based on metal lithium, however the negative active material comprises lithium titanium oxide which is the same as the negative active material at pg. 34 lines 1-5 of the instant specification.  Therefore, the negative active material inherently discloses these limitations because modified Suto uses the same negative active material as the applicant. The lithium ion insertion/extraction potential of the negative electrode active material is expected to be the same as the instant invention given that the materials used are the same, absent any evidence to the contrary.   
In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIM 8)
Regarding claim 9, modified Suto discloses all of the limitations as set forth above in claim 1.  Modified Suto further discloses the positive electrode comprises a positive electrode active material layer which comprises a positive electrode active material of lithium manganese composite oxide ([0075]/ [0076]). Modified Suto does not disclose the positive electrode active +) to 5.5V (vs. Li/Li+) with respect to a potential based on metal lithium, however the positive electrode active material comprises a lithium manganese composite oxide which is the same as the positive electrode active material at pg.40 lines 19-22 of the instant specification.  Therefore, the positive electrode active material inherently discloses these limitations because modified Suto uses the same positive electrode active material as the applicant. The lithium ion insertion/extraction potential of the positive electrode active material is expected to be the same as the instant invention given that the materials used are the same, absent any evidence to the contrary.   
In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIM 9)
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Suto et al., (US 20120264025)--- in view of  Yoshida et al., (US 20020102464) and further in view of Hagiwara et al., (WO 2010052542)  as applied to claim 1 above, and further in view of  Inagaki et al., (US 20140287285). 
Regarding claims 10-15, modified Suto discloses all of the limitations as set forth above in claim 1.  Modified Suto discloses the battery can be stacked where there is a stacking of a plurality of stacks [0109].  Modified Suto does not disclose the secondary battery is used in a battery pack and is connected in series and/or in parallel with a plurality of secondary batteries.  Modified Suto does not disclose the battery pack comprises an external power distribution 
Inagaki discloses a vehicle comprising a battery pack where a plurality of unit cells are contained in the battery pack, each of the unit cells is electrically connected in series or in parallel ([0135]/[0147]). Inagaki further discloses a protective circuit and an energizing terminal to an external instrument are mounted on the printed wiring board [0138]. See figure 6 thee battery pack is included in a stationary power supply.  Inagaki further discloses the kinetic energy of the vehicle is converted so as to be regenerated as electric power ([0148]/ [0150]). 
It would have been obvious to one having ordinary skill in the art to have the secondary battery of modified Suto be combined in parallel and/or in series with a plurality of secondary batteries to form a battery pack for a vehicle because Inagaki teaches that is it is common for a secondary batteries to be combined in series and/or in parallel to form a larger battery to be used in a vehicle.(CLAIMS 10 and 12)
It would have been obvious to one having ordinary skill in the art to add the stationary power supply, the protective circuit and energizing terminal to the battery pack of modified Suto in order to protect the battery when used in a vehicle as taught by Inagaki at [0138].  (CLAIMS 11 and 15)
It would have been obvious to one having ordinary skill in the art to have the battery pack of modified Suto be used in a vehicle (hybrid vehicle) that can covert kinetic energy of the vehicle into regenerative  energy  as taught by Inagaki at [00148] for the use of secondary batteries in a hybrid vehicle .  (CLAIMS 13 and 14)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIARA TRANT/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722